Title: To George Washington from Joseph-Armand Duché, 25 December 1785
From: Duché, Gaspard-Joseph-Armand
To: Washington, George



Sir
New-york december 25th 1785

the politeness and hospitality wich I expereienced when I had the honor of paying you my respects at your Seat and the goodeness you manifested towards me in the letter wich you gave me to the Marquis de la fayette emboldens me to communicate to you an event very interesting to me, and for what I place your excellency among the number of those to whom I am indebted.
I have just received a Letter from the Marquis de Castries notifying to me my appointement as vice-consul to reside at Portsmouth in new-hampshire, and wich he is so obliging as to declare it only introductory to Something of greater importance.
I shall Shortly Set out for that station, but previous to doing it I could not refuse myself the pleasure of making you my acknowledgements for the interest you were So obliging as to take in my affairs.
if my new situation Should furnish me with any opportunities

of giving your excellency proofs of my attachement, gratitude and veneration I could not be made happier than by Being honored with your commands. I have the honor to be with the highest respect and esteem your excellency’s Sir the most obedeint and obliged humble Servant

Duche

